DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "immediate" in “immediate callback request” recited in claim 1 is a relative term which renders the claim indefinite.  The term "immediate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim needs to provide a relative marker with respect/context to “immediate” (immediate with respect to or in context of when?).
Claims 2-5 depend from claim 1.
Claims 6-10 and 13-17 recite parallel issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the specification (page 18) is directed to open-ended definitions of computer readable storage medium(s) recited in claim 13.  Therefore, the claim language must recite the term “non-transitory” in order to be patent eligible.
Claims 14-17 depend from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billman (US 8,638,925 B1; cited by the examiner and applied for the first time in the present application).

receiving an immediate callback request of a user, the immediate callback request including a callback number (column 10, lines 4-7) and submitted service data (column 5, lines 29-32 and lines 45-47);
determining, according to a pre-stored mapping relationships between a service data and agent’s telephone skills, agents processing the submitted service data (column 4, lines 53-60 and column 6, line 65 - column 7, line 6); and 
judging whether a ready agent exists in the determined agents, and if so, immediately calling the callback number; otherwise, calling the callback number when there is a ready agent (column 10, lines 4-15).
Regarding claim 2, reads on “rules” of Billman; see column 11, lines 12; column 12, lines 66 and 67; and column 14, lines 65-68.
Regarding claims 3 and 5, reads on “notification”; see column 9, lines 42-45; column 12, lines 39-65; and column 13, lines 3-10.
Regarding claim 4, see column 6, line 4; column 14, line 61 - column 15, line 10; and column 15, lines 24-35.
Claims 6-10 and 13-17 plainly parallel claims 1-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hammond (5,155,761) teaches aspects of call back in a call center.  Fields, JR. et al. (US 2013/0067489 A1) teach aspects of immediate callback; .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        

April 22, 2021